Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 21, 2016

The Court of Appeals hereby passes the following order:

A16A0698. AHMED ISSA v. THE STATE.

      A jury found Ahmed Issa guilty of numerous offenses, including burglary and

aggravated assault. Issa filed a motion for new trial, which the trial court denied in

part and granted in part. Specifically, the trial court vacated three convictions. The

trial court specified it was not granting a new trial, but that Issa would be re-

sentenced. Issa filed a notice of appeal from the trial court’s ruling. We lack

jurisdiction.

      Pursuant to OCGA § 5-6-34 (a) (1), a defendant has a right to directly appeal

a “final judgment[ ], that is to say, where the case is no longer pending in the court

below.” A “case is not final and ripe for appeal until a sentence has been entered on

each count of the indictment that was the subject of the trial.” See Keller v. State, 275

Ga. 680 (571 SE2d 806) (2002). Because Issa has not been re-sentenced, we lack

jurisdiction over this appeal, which is hereby DISMISSED.
      Upon entry of the sentencing order, the superior court clerk is directed to

retransmit this appeal. Issa need not file a second notice of appeal as the prematurely

filed notice of appeal will ripen upon entry of the sentence. See McCulley v. State,

273 Ga. 40, 43 n.3 (537 SE2d 340) (2000).


                                        Court of Appeals of the State of Georgia
                                                                             01/21/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.